Citation Nr: 0639060	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
ring finger amputation.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1963 to January 1968.  The case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA) that continued to 
rate the veteran's left ring finger amputation as 10 percent 
disabling and continued to deny service connection for a 
right knee disorder because new and material evidence had not 
been received.  In September 2003, the veteran testified 
before a Decision Review Officer; a transcript of that 
hearing is of record.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
residuals of a right knee injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evaluation of the left ring finger do not approximate or 
equate to amputation of the finger with metacarpal resection 
(more than one half the bone loss).


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for left ring finger amputation have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (Codes) 5155, 5227, 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2002 letter 
(prior to the rating appealed) and the August 2002 rating 
decision explained what the evidence needed to show to 
substantiate the claim.  The letter also explained that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including medical records, 
employment records or records from other federal agencies but 
that it was ultimately his responsibility to ensure that 
records were received by VA.  While the May 2002 letter did 
not advise the veteran verbatim to submit everything he had 
pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.  
The August 2002 rating decision, a March 2003 statement of 
the case (SOC), and the July 2004 and August 2006 
supplemental SOC's provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  Although the veteran was not provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards until March 2006 correspondence 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
prior lack of such notice is not critical, as such notice 
only becomes relevant if service connection is granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In October and December 2006 
statements, the veteran's representative indicated that 
appellate review was desired on the evidence now of record.  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
VA's duty to assist is satisfied.  It is not prejudicial to 
the veteran for the Board to proceed with appellate review.

II.  Factual Background, Criteria, and Analysis

The veteran seeks an increased evaluation for his left ring 
finger disability.  He claims that the 10 percent evaluation 
assigned this disability does not accurately reflect the 
severity of his left ring finger symptomatology.  Allegedly, 
such symptomatology (losing power in his left hand) 
interferes with his ability to do a lot of lifting, which is 
necessary in construction work. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2006).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. at 206-7 (holding that VA's 
review of a service-connected musculoskeletal disability must 
include an assessment of the functional impairment caused by 
that disability and that, if the service-connected disability 
involves a joint rated based on limitation of motion, 
adequate consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or 
maligned joints due to healed injury are entitled to at least 
the minimum compensable evaluation for the joint. 38 C.F.R. § 
4.59 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's left ring 
finger disability as 10 percent disabling pursuant to Codes 
5155.  Under Code 5155, a 10 percent evaluation is assignable 
for amputation of the major or minor ring finger without 
metacarpal resection, at proximal interphalangeal (PIP) joint 
or proximal thereto.  A 20 percent evaluation is assignable 
for amputation of the major or minor ring finger with 
metacarpal resection (more than one-half the bone lost). 38 
C.F.R. § 4.71a, Code 5155 (2006). 

An evaluation of a disability of the finger may also be 
assigned based on limitation of motion.  However, a 
noncompensable evaluation is assignable for limitation of 
motion of the major or minor ring or little finger. 38 C.F.R. 
§ 4.71a, Code 5230 (2006).  A noncompensable evaluation is 
also assignable for ankylosis, unfavorable or favorable, of 
the major or minor ring or little finger. 38 C.F.R. § 4.71a, 
Code 5227 (2006).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long and 
ring fingers, zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads. Joints in these positions 
are considered in a favorable position. For such fingers, the 
MCP joint has a range of zero to 90 degrees of flexion; the 
PIP joint has a range of zero to 100 degrees of flexion; and 
the distal interphalangeal joint (DIP) joint has a range of 
zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Note 
(1) preceding Code 5216 (2006).

Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation.  Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis.  With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable. 38 C.F.R. § 4.71a, Note (3) preceding Code 5216 
(2006).

Effective August 26, 2002, some diagnostic codes listed at § 
4.71a were changed; however the only change relevant to the 
fingers simply replaced the term "middle" finger with the 
term "long" finger and does not affect this case.

Based on these criteria and the reasoning discussed below, 
the evidence establishes that the veteran's right ring finger 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under any 
applicable Code.

On July 2002 VA examination, it was found that the left ring 
finger was entirely amputated immediately distal to 
metacarpophalangeal (MCP) joint.  The veteran had complaints 
of "losing" grip and had left hand pain.  The left third 
and fifth MCP joints were occasionally stiff and painful.  
The left MCP joint was not painful.  There was a gradual 
decrease in strength over a number of years.  He indicated 
that he was a construction worker.  Precipitating and 
aggravating factors were due to frequent lifting with the 
left hand, which resulted in pain in the above joints, 
resolved overnight, and prevented the use of the left hand 
while he was not at work.  Symptoms occurred when he engaged 
in a lot lifting at work.  The stump was only painful when it 
is struck.  There was no drainage or infection.  Physical 
examination revealed no swelling, deformity, or tenderness of 
stump.  The stump scar was 1.4 cm, well-healed, and without 
tenderness.  The left radial and ulnar pulses were normal.  
The strength +5/5 remaining intrinsic muscles of left ring 
finger and all other hand muscles.  The left fourth MCP joint 
was atrophic compared to adjoining MCP joints.  The range of 
motion was full.  The range of motion in all small hand 
joints was normal.  There was no pain on motion in any of the 
joints.  Between the transverse folds of the left palm, there 
was a hard tender nodule at the left third metacarpal bone.  
This was not a moveable nodule.  There was no triggering.  
There was a smaller, slightly less tender hard nodule left 
fifth metacarpal bone, between transverse folds of palm.  
There was no limitation of motion.  Heberden's nodes of the 
left long finger were larger than index and little distal 
interphalangeal joints.  There were hypertrophic changes in 
the left long and little and bilateral first MCP joints.  The 
bones were normal.  The stump was 3 cm in length from flexed 
upper fourth ring MCP joint to the end of the bone.  There 
was no neuroma.  X-rays revealed degenerative joint disease, 
bilateral hands.  

June 2006 VA examination indicated that the veteran is right 
handed.   A physical exam revealed amputation through 
proximal 1/3 of proximal phalanx of the left ring finger.  
There was a loss of the metacarpal arch of the left hand.  
The examiner noted that the ring and the small finger 
together are responsible for power grip of the hand.  The 
absence of one of these digits significantly affects the grip 
strength of that hand.  Ankylosis was not shown.  There was a 
gap between the finger and proximal transverse crease of the 
hand on maximal flexion of the finger.  The left hand 
affected the following modalities:  grasping was moderate, 
pushing was normal, pulling was mild, and twisting was mild.  
The range of motion of the left ring MCP joint was 0 to 75 
degrees (active) and 0 to 95 degrees (passive), with no 
additional limitation of motion on repetitive use.  The 
examiner noted that there was a definite weakness of grip 
strength of approximately 50 percent in the left hand when 
compared to the right.  The veteran indicated that he was not 
employed.  His usual occupation was a heavy equipment 
operator.  The examiner noted that the impact on occupational 
activities was that there was decreased manual dexterity, 
problems with lifting and carrying, and decreased strength in 
the upper extremity.  It was indicated that the left ring 
finger amputation affected the following daily activities:  
there was a moderate effect on chores, and shopping; a mild 
effect on exercise, sports, traveling, dressing, and 
grooming; and no effect on recreation, feeding, bathing, and 
toileting.  

The above evidence establishes that the veteran's left ring 
finger disability manifests as weakness of grip strength that 
causes decreased manual dexterity and problems with lifting 
and carrying.  Such symptoms are contemplated in the 10 
percent evaluation assigned the veteran's left ring finger 
disability.  To warrant an evaluation in excess of 10 
percent, the evidence must establish that the amputation of 
the veteran's left ring finger involved a metacarpal 
resection with more than on half of the bone of that finger 
lost.  In this case, the evidence does not so establish. 
Rather, it shows that the amputation was through proximal 1/3 
of proximal phalanx of the left ring finger.  

An evaluation in excess of 10 percent is not assignable under 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, because, as previously indicated, the maximum 
evaluation assignable for limitation of motion or ankylosis 
of the ring finger, however extensive, is zero percent.

The Board acknowledges the veteran's assertion that his left 
ring finger symptomatology interferes with his ability to due 
frequent lifting, which is necessary in his field of 
employment.  However, the veteran is currently compensated 
for such interference, characterized by the VA examiner as 
decreased manual dexterity, problems with lifting and 
carrying, and decreased strength.  The disability interferes 
moderately with grasping, mildly with pulling and twisting, 
and has no interference with pulling.  The 10 percent 
evaluation assigned the veteran's left ring finger disability 
accurately reflects such level of impairment.  As previously 
noted, under DC 5155, the assignment of the next higher 
evaluation requires a more extensive amputation of the ring 
finger, metacarpal resection (more than one-half the bone 
lost).

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded an 
increased evaluation in the future should his right ring 
finger disability picture change. See 38 C.F.R. § 4.1.  At 
present, however, a 10 percent evaluation is the most 
appropriate given the medical evidence of record.

After considering all the evidence of record, the Board finds 
that there is a preponderance of evidence against the claim 
and it must be denied. 


ORDER

An evaluation in excess of 10 percent for amputation, through 
proximal end of proximal phalanx, left ring finger is denied.  


REMAND

An unappealed rating decision in October 1969 denied the 
veteran service connection for a right knee injury based on 
findings that there was no evidence of any treatment or 
injury to the right knee during service and that his 
discharge examination was negative.  In April 2002, the 
appellant sought to reopen the claim.

Recently, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim (including, with some 
specificity, an explanation of what type of evidence would be 
and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Here, 
there has been no specific notice to the veteran of what type 
of evidence would be considered new and material.  The 
veteran has not been provided adequate notice regarding a 
claim to reopen in accordance with the Court's guidelines.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court additionally held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
notice advising him that because there was 
a prior final denial of his claim, he must 
submit (VA must receive) new and material 
evidence to reopen the claim, and the 
further notice required in such claims in 
accordance with the Court's decision in 
Kent, supra.  The notice must specifically 
include the appropriate (post-August 29, 
2001) definition of new and material 
evidence.  The notice should include 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for residuals of a right knee injury, and 
notice regarding the type of evidence and 
information necessary to reopen the claim, 
i.e., what type of evidence would be 
considered new and material.  He should 
have ample opportunity to respond.

The RO/AMC should also notify the veteran 
of the criteria for rating back disability 
and those governing effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, supra.  He should have ample 
opportunity to respond to this notice.

2.  The RO/AMC should then review the 
claim to reopen. If it remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


